Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “The present invention} is recited.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “potentiometer” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “a multi-electrode array signal input end (21)”, “a high input impedance voltage follower (22)”, “a phase shifting filter circuit (23)”,” an extension module input end (24)”,” a summing circuit (25) “and “a total output signal end (26)” are interconnected and associated with each other. It is also unclear  which part of the circuit unit in which the multi-electrode array is connected to?. Furthermore, it is unclear what “a potentiometer” comprises of? Is it shown in any of drawings? It appears that the scope of the claims is incomplete and unclear.
In claim 4, it is unclear what is meant by “the circuit unit adopts the input impedance voltage follower”?  the term “adopted” is indefinite and not acceptable in claim language.
In claim 5, it is unclear what is meant by “the phase shifting filter circuit is adopted”? the term “adopted” is indefinite and not acceptable in claim language.

In claim 10, it is unclear what is meant by “the phase shifting filter circuit is adopted” ? the term “adopted” is indefinite and not acceptable in claim language.
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
6. 	Searches were performed and no prior art was found to meet the limitations of the instant claims 1-12. However, these claims are not allowed due to their deficiencies as mentioned in the current office action. 	
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Beojk et a; (Pat# 4,777,444) disclose 	Method And Apparatus For Testing The Integrity Of An Electrode In A Potentiometric Measuring Electrode System.
Rolfe (Pat# 4,468,608) discloses  Electrochemical Sensor With Electrode Testing Circuitry Applies Signal Transition To Output Of Ion Selective Electrode And Monitors Exponential Decay.
Connery et al (Pat# 4,189,367) disclose Method For Testing Ion Selective Electrodes In Continuous Measuring Systems.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867